

Exhibit 10.01
 
ADDENDUM # 2
 
EMPLOYMENT AGREEMENT OF ALEXEY KOTOV
 
This Addendum # 2, dated August 4, 2016 is entered between CASPIAN SERVICES,
INC., a Nevada corporation (the “Employer”), and Mr. ALEXEY KOTOV, an individual
residing in Salt Lake City, Utah (“Executive”), referred to as the parties or
party.
 
WHEREAS: The Parties have entered into Employment Agreement, Effective Date
August 2, 2010 (“Employment Agreement”) and Addendum #1, Dated July 29, 2013;
and
 
WHEREAS: The parties hereby wish to extend the Term of the Employment Agreement
in accordance with this Addendum # 2.
 
Subject to the approval of this Agreement by the Employer’s Board of Directors,
the parties agree as follows:
 
AGREEMENT:
 
1.  
To extend the original Term of the employment, defined in Section 3, (a) of the
Employment Agreement for additional period of THREE YEARS starting August 1,
2016.

 
2.  
Effective Date as defined and used in the Employment Agreement shall be set
changed and modified as August 1, 2016.

 
3.  
All other provisions of the Employment Agreement shall remain in full force and
effect unless modified by an addendum in writing.

 
SIGNATURES:

 

  CASPIAN SERVICES, INC.         By: /s/ Mirgali Kunayev______       Name:
Mirgali Kunayev       Title: Chairman of the Board                            
EMPLOYEE:         By: /s/ Alexey Kotov_________       Name: Alexey Kotov  

 
 
